EXHIBIT 10.20




Letter of Intent

Between

Occidental Development Group, Inc.

and

420 International Corp.




THIS LETTER OF INTENT becomes effective on the 27th day of April 2015, by and
among Occidental Development Group, Inc. with offices at 256 S. Robertson Blvd
Beverly Hills CA 90211 a public corporation organized under the laws of the
State of Nevada (hereinafter collectively known as the “Buyer”) and 420
International Corp. with offices at 1222 Chelsea Ave, Santa Monica, CA 90404, a
privately held company organized under the laws of the state of California
(hereinafter collectively known as the “Seller”). Buyer and Seller shall
collectively be known herein as “the Parties” and Occidental Development Group,
Inc. shall collectively be known as "the Company".




BACKGROUND




This document constitutes an agreement in principle by the Parties to the
transaction outlined below. Part I of the document shall be known as the “Letter
of Intent”, Part II of the document shall be known as the “Related Contract”.
Parts I and II hereof together are intended to be legally binding between the
Parties.




PART I – LETTER OF INTENT




The Parties hereby confirm their agreement to an asset sale (hereinafter known
as the “Asset Sale”) whose terms, when consummated, would be as follows:




A.

Description of Assets and Liabilities:

1.

Acquired Assets and Liabilities. As used in this Agreement, the term “Acquired
Assets and Liabilities” shall mean the assets and liabilities of the Seller
listed immediately below that are being purchased by Buyer under this Agreement:




-

420 International Corp. all assets, liabilities and ongoing obligations.







B.

Consideration

1.

Purchase Price: The total purchase price to be paid to Seller for the acquired
assets, liabilities and obligations of the Seller is 38,257,033 restricted
common shares of the Company (these shares being 70% of the Company's equity
held by the Company's principals), 40% to be issued to Jessica Hoang, or to
corporate entities on the instructions of Jessica Hoang, and 30% to be reserved
for issuance to an individual or to a corporate entity, mutually acceptable to
the Parties and on the instructions of Jessica Hoang, the issuances to take
place at the earliest opportunity following the Company becoming current with
its regulatory filings




C.

Timeframe

1.

The parties agree to use best efforts to complete and close the transaction on
or before May 31, 2015.  




PART II – RELATED CONTRACT




IN CONSIDERATION of the mutual promises and other valuable consideration
exchanged by the Parties as set forth herein, the Parties, intending to be
legally bound, hereby agree and contract as follows:




A.

Collateral Undertakings. The Parties agree to use best efforts to achieve the
following within the timeframes indicated:




1.

The Parties agree to execute documents as necessary to achieve the acquisition
of the Seller's assets and liabilities by the Buyer.




2.

The Parties agree to focus on marijuana services, supply, manufacturing and
distribution businesses in those jurisdictions where the production, processing
and sale of marijuana and marijuana based products is legal, and to operate as
420 International until such time as the Company’s board of directors elect to
change the Company’s operating name.




3.

Jessica Hoang agrees to stand as a director of the Company, the Board reserves
one position on the Board for a nominee mutually acceptable to the Parties and
the Board agrees to appoint Ian Gilbey as CEO and Michael Holloran as Chairman
of the Board of Directors of the Company, such appointments to become effective
as soon as possible and not later than 30 days following closing.




4.

At the earliest feasible date post execution of this Letter of Intent, the Board
of Occidental Development Group, Inc. will authorize and direct the preparation
of a business plan outlining ways and means to achieve an annual revenue target
of at least $10MM within the second anniversary of the closing date.




5.

The Parties agree to undertake all necessary regulatory, legal and accounting
filings required to support the acquisition, share issuances and Board
appointments.




6.

The Parties agree to execute a Memorandum of Agreement defining mutually
acceptable terms for revenue splitting, issuance of Options, any and all other
related financial and pertinent issues. The memorandum to be drafted and adopted
as a condition subsequent to this Letter of Intent.




B.

Required Confidentiality.  WHEREAS, Buyer has requested information from Seller
and Seller will acquire insider knowledge of the Buyers business plans and
financial condition in connection with the Prospective Asset Sale between the
Parties. WHEREAS, in the course of consideration of the Prospective Asset Sale,
the Parties may disclose confidential, important, and/or proprietary trade
secret information concerning the Parties and their activities. THEREFORE, the
parties agree to enter into a mutual confidential relationship with respect to
the disclosure of certain information.




1.

Definitions. For purposes of this Agreement, “Confidential Information” shall
include all information or material that has or could have commercial value or
other utility in the business or prospective business of the Parties.
Confidential Information also includes all information of which unauthorized
disclosure could be detrimental to the interests of the Parties whether or not
such information is identified as Confidential Information. By example and
without limitation, Confidential Information includes, but is not limited to,
the Parties’ Business Plans and Plans of Operations both individual and
pro-forma.




2.

Exclusions. Confidential Information does not include information that either of
the Parties can demonstrate: (a) was in their possession prior to its being
furnished under the terms of this Agreement, provided the source of that
information was not known by the Parties to be bound by a confidentiality
agreement with or other continual, legal or fiduciary obligation of
confidentiality; (b) is now, or hereafter becomes, through no act or failure to
act on the part of the Parties, generally known to the public; (c) is rightfully
obtained by the Parties from a third party, without breach of any obligation to
the Parties; or (d) is independently developed by the Parties without use of or
reference to the Confidential Information.




3.

Confidentiality. The Parties shall not disclose any of the Confidential
Information in any manner whatsoever, except as provided in paragraphs 4 and 5
of this Agreement, and shall hold and maintain the Confidential Information in
strictest confidence.




4.

Permitted Disclosures. The Parties may disclose Confidential Information to the
Parties’ responsible Representatives with a bona fide need to know such
Confidential Information, but only to the extent necessary to evaluate or carry
out a proposed transaction and only if such employees are advised of the
confidential nature of such Confidential Information and the terms of this
Agreement and are bound by a written agreement or by a legally enforceable code
of professional responsibility to protect the confidentiality of such
Confidential Information.




5.

Required Disclosures. The Parties may disclose Confidential Information if and
to the extent that such disclosure is required by court order, provided that the
Parties provide a reasonable opportunity to review the disclosure before it is
made and to interpose their own objection to the disclosure.




6.

Use. The Parties shall use the Confidential Information solely for the purpose
of evaluating the Prospective Asset Sale between the Parties and shall not in
any way use the Confidential Information to the detriment of the Parties.




C.

Representations and Warrants.




1.

Each Party represents and warrants that it has the right and freedom to enter
into this Agreement and, if and to the extent necessary, has taken all necessary
steps to authorize its representative whose signature appears below to execute
this Agreement on its behalf, such that this Agreement will constitute the valid
and legally binding obligation of both Parties, enforceable in accordance with
its terms.




2.

Each Party represents and warrants that it has the right and freedom to disclose
and receive any Confidential Information to be disclosed or received pursuant to
this Agreement and that no document, physical specimen, apparatus, or
information produced pursuant to this Agreement constitutes or contains the
Confidential Information or intellectual property of a person that is not a
party to this Agreement, except to the extent the producing Party is authorized
to disclose such Confidential Information or intellectual property.




3.

Each Party receiving Confidential Information pursuant to this Agreement
represents and warrants that, to the best of its knowledge and belief based on a
reasonable investigation, it does not make or sell, and does not presently have
any plans to make or sell, any product which may reasonably be viewed as
directly or indirectly competitive with any product of the producing Party to
which such Confidential Information relates.







IN WITNESS WHEREOF and acknowledging acceptance and agreement of the foregoing,
the parties affix their signatures hereto.




Occidental Development Group, Inc.

420 International Corp.




/s/ Ian Gilbey

/s/ Jessica Hoang

By:

_____________________

By:

     _____________________

(signing officer)

(signing officer)




_____________________

_____________________

print

print




   April 27, 2015

April 27, 2015

Date:

_____________________

Date:

_____________________










 



